Illinois Official Reports

                                      Appellate Court



                         Adkins v. Edwards, 2015 IL App (5th) 140260




Appellate Court          AUTUM ADKINS, Plaintiff-Appellant, v. ERIC EDWARDS,
Caption                  Defendant-Appellee.



District & No.           Fifth District
                         Docket No. 5-14-0260



Filed                    February 17, 2015




Held                       The trial court’s dismissal of plaintiff’s action under the Illinois
(Note: This syllabus Breach of Promise Act to recover from her former fiancé the money
constitutes no part of the spent in preparing for the wedding that never occurred was reversed
opinion of the court but and the cause was remanded for further proceedings, since the fact that
has been prepared by the the money constituted gifts funneled to plaintiff through her parents’
Reporter of Decisions bank and credit card accounts did not bar her cause of action.
for the convenience of
the reader.)




Decision Under           Appeal from the Circuit Court of Williamson County, No.
Review                   13-SC-1083; the Hon. Carolyn B. Smoot, Judge, presiding.




Judgment                 Reversed and remanded.
     Counsel on               Roman A. Basi, of Marion, for appellant.
     Appeal
                              Winston C. Throgmorton, of Marion, for appellee.



     Panel                    JUSTICE SCHWARM delivered the judgment of the court, with
                              opinion.
                              Justices Welch and Chapman concurred in the judgment and opinion.


                                               OPINION

¶1         The plaintiff, Autum Adkins, filed an action in the circuit court of Williamson County
       against her former fiancé, Eric Edwards, pursuant to Illinois’s Breach of Promise Act (the
       Promise Act) (740 ILCS 15/0.01 et seq. (West 2012)). The circuit court dismissed the
       plaintiff’s action, finding that it was barred by affirmative matter defeating the claim (735
       ILCS 5/2-619(a)(9) (West 2012)). For the following reasons, we reverse and remand.

¶2                                            BACKGROUND
¶3         On December 27, 2013, the plaintiff filed her complaint for breach of promise to marry
       pursuant to the Promise Act (740 ILCS 15/0.01 et seq. (West 2012)). In her complaint, the
       plaintiff alleged that on September 30, 2011, the defendant had proposed marriage to the
       plaintiff, he had presented her with an engagement ring, and they had promised to marry each
       other. The plaintiff alleged that the marriage ceremony and wedding reception were scheduled
       for September 28, 2013. The plaintiff alleged that, in reliance on the defendant’s promise to
       marry her, she made numerous purchases and nonrefundable deposits in anticipation of the
       wedding and incurred costs of $9,806.07.
¶4         The plaintiff further alleged that on September 19, 2013, days before the wedding
       ceremony, the plaintiff learned that the defendant was having a relationship with a female
       coworker and that, as a result of the defendant’s conduct, he breached his promise to marry her.
       The plaintiff attached to her complaint a “Wedding Expense Log” showing a list of wedding
       expenses totaling $9,806.07. This log referenced bank and credit cards used for payment of the
       expenses. The plaintiff thereafter sent the defendant notice of her intention to commence a
       breach of promise to marry action and demanded payment of the incurred expenses, which the
       defendant refused.
¶5         On March 31, 2014, the defendant filed a motion to dismiss the plaintiff’s complaint
       pursuant to section 2-619(a)(9) of the Code of Civil Procedure (735 ILCS 5/2-619(a)(9) (West
       2012)). The defendant contended that the referenced bank and credit card payments in the
       plaintiff’s “Wedding Expense Log” were drawn from the plaintiff’s parents’ bank and credit
       card accounts, thus making them liable for the expenses. The defendant argued that the
       plaintiff could not recover damages for expenses paid by her parents, and therefore, her claim
       against the defendant was barred.



                                                  -2-
¶6         After hearing arguments on April 28, 2014, the circuit court took the motion to dismiss
       under advisement and requested that the parties submit case law within seven days. On April
       29, 2014, the plaintiff filed a response and attached to her response an affidavit wherein she
       stated that “[t]he funds used to prepare for [her] wedding were a gift for [her] benefit.”
¶7         In a docket order entered on May 8, 2014, the circuit court granted the defendant’s motion
       to dismiss, finding that the plaintiff’s affidavit, wherein she stated that the funds used to
       prepare for the wedding were a gift, barred her cause of action. On June 6, 2014, the plaintiff
       filed her notice of appeal.

¶8                                                ANALYSIS
¶9          On appeal, the plaintiff argues that the circuit court erred in ruling that her claim for breach
       of promise to marry was barred. The plaintiff argues that her parents gifted her funds that she
       used for wedding expenses, which amounted to actual damages she now seeks to recover from
       the defendant. The defendant counters that, as held by the circuit court, the plaintiff’s cause of
       action was negated by her statement that the funds used to purchase the wedding services and
       supplies were a gift because the statement demonstrated that the plaintiff suffered no actual
       damages.
¶ 10        Section 2-619(a)(9) allows dismissal if “the claim asserted against defendant is barred by
       other affirmative matter avoiding the legal effect of or defeating the claim.” 735 ILCS
       5/2-619(a)(9) (West 2012). “When ruling on a motion to dismiss under section 2-619, a court
       must accept all well-pleaded facts in the complaint as true and draw all reasonable inferences
       from those facts in favor of the nonmoving party.” Chicago Title Insurance Co. v. Teachers’
       Retirement System, 2014 IL App (1st) 131452, ¶ 13. “As a result, a motion to dismiss should
       not be granted unless it is clearly apparent that no set of facts can be proved that would entitle
       the plaintiff to recovery.” Id. “Section 2-619 motions present issues of law which we review
       de novo.” Id.
¶ 11        At common law, a party could recover damages arising from a broken promise to marry.
       Wildey v. Springs, 47 F.3d 1475, 1479 (7th Cir. 1995). The common law action originated
       from the seventeenth century English conception of marriage as chiefly a property transaction
       completed after complex family negotiations. Id. “[T]he actions had fallen into disrepute by
       the early twentieth century” due to changing cultural mores, unfounded uses of the suit, and
       excessive damage awards. Id.
¶ 12        In 1935, the Illinois legislature passed legislation making it unlawful to file an action based
       on the breach of a promise to marry. Id. at 1480; 1935 Ill. Laws 716. However, after the Illinois
       Supreme Court held the statute unconstitutional (Heck v. Schupp, 394 Ill. 296 (1946)), the
       Illinois legislature enacted the Promise Act in 1947. Wildey, 47 F.3d at 1480; 1947 Ill. Laws
       1181. This legislation “uses an elaborate notice provision and limits the types of damages that
       a plaintiff may recover.” Wildey, 47 F.3d at 1480; 740 ILCS 15/2, 3, 4, 5 (West 2012). “This
       constricted version of the original breach of promise action passed muster under the Illinois
       Constitution, Smith v. Hill, 12 Ill. 2d 588 (1958), and has survived until the present.” Wildey,
       47 F.3d at 1480.
¶ 13        Pursuant to the Promise Act, damages are “limited to the actual damages sustained as a
       result of the injury complained of.” 740 ILCS 15/2 (West 2012). “ ‘Actual damages [is] an
       amount awarded to a complainant to compensate for a proven injury or loss; damages that


                                                     -3-
       repay actual losses.’ Black’s Law Dictionary 394 (7th ed. 1999).” Wildey v. Paulsen, 385 Ill.
       App. 3d 305, 314 (2008). “No punitive, exemplary, vindictive[,] or aggravated damages shall
       be allowed” in a breach of promise action under the Promise Act. 740 ILCS 15/3 (West 2012);
       see also Wildey, 385 Ill. App. 3d at 314 (“Damages for pain and suffering are not allowed
       under the [Promise] Act.”).
¶ 14       Accordingly, to recover under the Promise Act, the plaintiff must prove that she suffered
       actual loss. Accepting all well-pleaded facts in the complaint as true, which we must for
       purposes of a section 2-619 motion to dismiss (Chicago Title Insurance Co., 2014 IL App (1st)
       131452, ¶ 13), the plaintiff “made numerous purchases and nonrefundable deposits in
       anticipation of the wedding,” and “incurred costs in the amount of $9,806.07.” The plaintiff’s
       affidavit, revealing that the funds she used to pay the wedding expenses were a gift from her
       parents, does not negate the plaintiff’s cause of action. See Jewel v. Mueller, 348 Ill. App. 185
       (1952) (abstract of op.) (wife could maintain action against tortfeasor where husband paid for
       damages to wife’s automobile as loan or gift); see also Longman v. Jasiek, 91 Ill. App. 3d 83,
       90 (1980) (payments made by plaintiff’s parents to cover daughter’s medical expenses,
       whether characterized as a loan or gift, did not require reduction of the plaintiff’s damages). In
       her action for breach of the promise to marry, the plaintiff may seek to recover those damages
       representing expenditures she made in anticipation of the wedding, even if those payments
       were monetary gifts from her parents funneled through their bank and credit card accounts. See
       Vann v. Vehrs, 260 Ill. App. 3d 648, 651 (1994) (action for breach of promise to marry seeks
       recovery of damages based on expenditures made in anticipation of the wedding).
       Accordingly, the circuit court improperly granted the defendant’s motion to dismiss on this
       basis.

¶ 15                                        CONCLUSION
¶ 16      For the reasons stated, we reverse the judgment of the circuit court of Williamson County,
       and we remand the cause for further proceedings consistent with this opinion.

¶ 17      Reversed and remanded.




                                                   -4-